 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) In Case No. 10-RC-6504:All distribution and service employ-ees ofthe Employer's Macon, Georgia, division, including crewmen,distributionmechanics, laborers, meter repairmen, servicemen, andhelpers, but excluding meterreaders, office clerical employees, guards,and supervisors as defined in the Act.[The Board dismissed the petition in Case No. 10-RC-6411.][Text of Direction of Elections omitted from publication.°]° An election eligibility list, containing the names and addresses of all the eligiblevoters in each of the respective units in which an election is hereby directed,must befiled by the Employer with the Regional Director for Region 10 within 7 days after thedate of this Decision,Order, and Direction of Elections.The Regional Director shall makeeach such list available to all parties to the elections.No extension of time to file theselists shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement with respect to an election herein directed shallbe grounds for setting aside that election whenever proper objections are filed.ExcelsiorUnderwear Inc., et al,156 NLRB 1236.Graber Manufacturing Company, Inc.andLodge No. 1406, Inter-national Association of Machinists,AFL-CIO.Cases Nos. 30-CA-174, and 30-CA-228.April 21,1966DECISION AND ORDEROn December 17, 1965, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and brief in support thereof.The Charging Partyalso filed exceptions to the Trial Examiner's Decision, and Respond-ent filed an answer thereto.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the TrialExaminer's RecommendedOrder.]158 NLRB No. 37. GRABERMANUFACTURING COMPANY245MEMBERZAGORIA, dissenting in part: I disagree with the conclu-sion that the Respondent's preelection letters and speech violatedSection 8(a) (1) of the Act.These letters and the speech werestrongly antiunion and undoubtedly contained statements which wereonly half true, or even wholly 'untrue. I think, however, that it isreading too much into the letters and the speech to conclude, as havemy colleagues, that the Respondent was saying that it would takereprisals against its employees if they should select the Union.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on February 25, 1965, in Case No. 30-CA-174, a complaintwas issued on April 13,1965, alleging that Respondent had engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act.Thereafter, upon a chargefiled on June 3, 1965, and a first amended charge filed on June 7, 1965, in Case No.30-CA-228, anothercomplaint was issuedon August 24, 1965, alleging that GraberManufacturing Company, Inc., herein called the Respondent,had violated Section8(a) (3) and(1) of the Act.On the same day, August 24, an order was issuedconsolidating the two cases.Respondent filed an answer in each of the cases,denyingthat it had engaged in any of the unfair labor practices alleged.A hearing in the consolidated cases was held before Trial Examiner Fannie M.Boyls in Madison,Wisconsin,on October 4 and 5, 1965. The parties waived oralargument at the conclusion of the hearing but each thereafter filed briefs whichhave been carefully considered.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,aWisconsin corporation,maintains its principal office and plant inMiddleton,Wisconsin,where it is engaged in the manufacture and distribution ofdrapery hardware.During the year preceding the issuance of the complaints, whichisa representative period,Respondent sold and shipped in interstate commerceproducts valued in excess of$50,000.On the basis of these facts, which are undis-puted, I find that Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDIt is conceded and I find that the Charging Party, Lodge No. 1406, InternationalAssociation of Machinists,AFL-CIO.herein called the Union,is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and issuesPrior to the Union's current attempt to organize Respondent's employees-whichbegan in about July 1964-the employees had voted against representation by theUnion in February 1963.Within about 2 months after the election,Respondent'sthen personnel director,Donald J. Diederich-who had been employed in March1963-had a conference with Respondent Secretary-TieasurerMarie Graber andVice President Gordon Knoebel,during which he was informed of the recent election.Graber and Knoebel gave him a list of seven or eight employees whom, they said, they"wished to have out of their employ,either on the basis of suspected union activityor poor work or other things connected with their employment."They requestedDiederich to gather evidence on these employees"which would be sufficient to justifya discharge."During the course of the conference,they informed him that theysuspected that Respondent'spunch press department was the stronghold of theUnion's activities.Diederich thereafter related to Superintendent Henry Gotherwhat Graber and Knoebel had told him and furnished Gother with a list of the namesbecause, as Diederich explained,the superintendent was in a better position than 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDhimself to observe the everyday activities of the employees.About four or five ofthese seven or eight employees on the list-none of whom are herein involved-were subsequently discharged.'During the Union's organizational campaign which began in 1964, Respondentopposed the Union in letters to its employees and in a speech by President Joseph V.Graber to the employees 2 days prior to an election which was held on February 17,1965.The issue as to these letters and the speech is whether they contained state-ments which, as alleged in the complaint, were unlawfully coercive or whether allsuch statements, as contended by Respondent, were protected under Section 8(c)of the Act.Following the February 1965 election-which the Union lost-and shortly afterthe Board set aside the election and directed a second election, Respondent dischargedtwo of the active union members.The issue as to these discharges is whether, asalleged in the complaint, a motivating factor was the employees' union membershipand activities.B. Respondent's preelection statements1.The February 11 and 15 lettersWithin less than a week before the February 17 representation election, Respond-ent sent to each of its employees two letters setting forth its view and argumentsagainst representation by the Union.The General Counsel contends that certainstatements in these letters as well as the letters considered as a whole containedthreats to employees of moie onerous working conditions and less job security ifthe employees selected the Union as their bargaining agent. I am convinced, aftera careful reading of these letters, that for the most part the statements are merelyviews, arguments, and opinions, the expression of which aie expressly protected underSection 8(c) of the Act.Certain other statements, however, whether consideredseparately or in the context of the entire letters, do not appear to come under thatprotective cloak.In both the February 11 and 15 letters, Respondent stressed the theme that if amajority of the employees voted for the Union, the employees would lose theirrights as individuals to talk about their job affairs with the Company.For example,in the February 11 letter Respondent stated:When the Machinists Union claimed the right to control your job affairs,your management requested that the National Labor Relations Board conductan election among you employees so that you could decide whether or not youwant this Union to speak for you in your dealings with the Company....This is a most important election for you. If a majority of you vote for theUnion, the existing easy relationship between you and your Company can nolonger exist.With a union, we can no longer treat you as an individual; youbecome a small part of a mass of people called "the Union."Your individualinterests become lost, because the Union officials must consider Union interestsover and above yourowninterests.Thus, you give up part of the freedom younow have in return for the promises which the Union makes, but which can berealized only if the Company agrees.This point was more strongly stated in the February 15 letter wherein the employeeswere told:On Wednesday, you and other plant employees will decide an issue that willdetermine the basis on which you will deal with this Company for years tocome.Depending on the wishes of a majority of the eligible employees whoactually vote, you will continue to talk about your own job afflairspersonallyora third party-the Union-will do your talking for you, toyour exclusion;thatis the law.Section 9(a) of the Act, which makes the representative chosen by a majority theexclusive bargaining representative of all, expressly provides that "any individualemployee or a group of employees shall have the right at any time to present griev-ances to their employer and to have such grievances adjusted, without the interventionthe terms of a collective-bargaining contract or agreement then in effect:Provided1 The above findings are based on the undenled and credited testimony of Diederich wholeftRespondent's employ at the end of August 1964 and at the time of the hearing wasemployed as personnel officer by the U.S. Armed Forces Institute.He was subpenaed asa witness by the General Counsel. GRABER MANUFACTURING COMPANY247further,That the bargaining representative has been given opportunity to be presentat such adjustment."The employees, accordingly, have a right to present their owngrievances to their employer and need not permit the union to talk for them totheir exclusion.The employees' statutorily protected right to present their owngrievances and thus speak for themselves is undoubtedly a right cherished by manyemployees and Respondent's statement that if the Union became their representativeitwould talk to the employer about their own job affairs to their exclusion amountedto a threat that they would lose a substantial benefit.The February 11 letter in still another respect appears to have exceeded permissiblebounds of the protection afforded by Section 8(c) of the Act. The letter, in pointingout that Respondent has "not been concerned with dividing up a decreasing amountof work," adds:How many plants have gone bankrupt or moved south because of excessiveunion demands?The Machinists Union itself lost 82,000 members between1956 and 1962.Respondent thereby implicitly states that the Union had lost 82,000 members between1956 and 1962 because its excessive demands had caused plants to go bankrupt ormove south.Respondent did not back up its statement as to the number of memberslost by the Union or in support of the implicit representation that the Union's lossof members had been due to excessive demands which had caused the organizedplants to cease operating. I am convinced that Respondent's intent inmaking thesestatements and the reasonable consequence of this statement were to cause theemployees to fear that Respondent, too, might cease operating in Middleton if theUnion became the employees' bargaining representative.2.President Graber's February 15 speechOn February 15, about a half hour before the 4:30 p.m. quitting time, the employ-ees were assembled and addressed by Respondent's president, Joseph V. Graber, onthe subject of the representation election which was scheduled for February 17.Allthe employees were paid their regular wages while attending this meeting.Graber spoke from a prepared statement which was introduced in evidence, and Iam satisfied that the speech which he delivered, with a few embellishments aboutwhich he testified, was substantially as shown in the written document. In his speechGraber made clear to the employees that he did not want the Union in the plantand made certain statements which, the complaint alleges, threatened employees withloss of work, seasonal employment, and fewer jobs if they selected the Union astheir bargaining agent.Like the February 11 and 15 letters, the speech was stronglyantiunion in character.Graber commenced his speech with the statement:We are having this important meeting today because there are a number ofvery serious issues involved in the union election this Wednesday.This electionwill have a very substantial bearing on your future job security, and the wel-fare of you and your family.He went on to describe the time, place, and mechanics of the scheduled election, tourge all employees to vote, and to warn the employees that once a union got intothe plant it would be very difficult to get it out.He discussed seniority at the plantand stated,inter alia:No matter what system is used, it will work to the advantage of some peopleand to the disadvantage of others.An example of this is that the Union willwant all Union officers and stewards to go to the top of the seniority list if aUnion is installed.This takes place regardless of length of service that stewardor officer may have.This is undoubtedly the selfish reason some of the trouble-makers have in mind, who are trying to organize this Union.He told the employees,inter aha,that he understood that "it takes from 10 to 18years of service to be assured of year-around steady work in the union plants atA. O. Smith and Nash Motors in Milwaukee" and that one of Respondent's employeeslast summer left to take a job in Milwaukee but soon lost his job for lack ofseniority.Graber also stated:Steady work has not been a problem here at the Graber Company. It couldhappen, however, if strikes, high labor rates, hate, mistrust and discord resultfrom a Union's activity in this plant, affecting our ability to serve and sell ourcustomers, who in the final analysis make our jobs possible. Seniority doesn't 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreate new jobs, but it is simply an arbitrary system to decide who gets thejobs that are left,providing there are any available.You employees have notbeen concerned about dividing up a dwindling number of jobs, but have coop-erated to create a situation where more and greater job opportunities have comeeach year.Graber accused unions of being undemocratic and referred to newspaper storiesof widespread corruption and racketeering on the part of labor leaders.He thenpurported to give "an example of job security and opportunities under a union" bytelling the employees:Under the guidance of the very same union(the JAM)that is trying to organizethis plant, a strike was called at a Prairie du Chien Decorative Metals Companyabout 4 months ago-a few weeks ago the plant closed-shutting off job oppor-tunities for about 300 people,the same number as we have here.Is this thetype of leadership and democracy you want here?Graber told the employees that a union could get nothing for them, that economicfactors and competition,not union demands, determine their wages.He stated thatunions "in many cases"had negotiated wage decreases and fringe decreases for theirmembers.He called attention to wage increases Respondent had given its employeesand to a profit-sharing plan it had instituted,which served the purpose of a pensionfund, adding:... Our profit sharing today is a living fact, paying big money to you,it is nota fancy promise from a disinterested third party, the union, whose real aim isyour union dues.You see, a union, when you come right down to it,can't doanythingforyou-but it can do somethingtoyou.A union can even cause you to lose pay by reducing flexibility within theplant.Now we have the right to assign people from one department to anotherwherever help is needed.Under union organization this cannot be done, andwhen certain departments are out of work employees will have to be sent home.In the past this Company produced unneeded inventories of products,in orderto provide steady employment.Economic pressures from the union could wellaffect this method of operation and result in seasonal employment that is basedon the amount of customers'orders we have.Graber then proceeded to list some of the dire consequences of choosing a unionas bargaining representative.He stated that in addition to union dues,the employeeswould have to pay initiation fees, special assessments,and fines and would sufferlosses from strikes.He reiterated the point he had stressed in the two letters whichhave been described above, that the Union would take away the employees'freedom.He stated:Nonunion employees who enjoy the privilege of talking things over with theirforemen,have a rude awakening when a union comes into a plant.They dis-cover that they can't take things up directly with the foreman without checkingfirst with a union steward. If the steward thinks it is not politically expedienttomention the complaint or grievance,the employee is prevented from doinganything about it. If he tries to go ahead without blessings of the union, hefinds himself being frowned upon and regarded as an outcast member. If hepersists in such actions, he'llbe dealt with appropriately.Generally speaking,the employee finds that he has lost his freedom to think and act for himself-and is forced to act and think according to union policy.He told employees that a union would change the climate in the plant by promotingdiscord and distrust,since this would be necessary in order to justify the existenceof the union.He explained that "If the Union cannot promote the idea that employ-ees are being exploited by management,it cannot sell the idea that employees needthe Union as a 'protector.' "As another dire consequence of selecting the Union as bargaining representative,Graber stated that unions limit productivity through restrictive practices,explaining:In the long run the most serious adverse effect upon employee welfare stemsfrom unions'consistent opposition to the improvement of productivity-uponwhich lasting success of the business and your job depends. Some resist machineimprovements and technological changes.Managements that have appeasedunions in these areas,in a vain attempt to"buy" industrial peace have foundto their sorrow that their costs rise so rapidly they can no longer compete.Theresult:loss of work,or even complete loss of jobs for employees. GRABER MANUFACTURING COMPANY249Graber then pointed out that unions cannot stop layoffs and they do not determinewage rates.In this connection he said:A union might force a company to agree to excessive wage rates, but that canonly result in the destruction of the business and loss of jobs. In such a situa-tion the company can either quit as in the Prairie du Chien operation or moveto a more favorable location.He then referred to another employer, The Kirsch Company, which because of"unrealistic demands ofthe CIO"had expanded its business in a southern State,Kentucky, where wage rates "are about 1/snational average" rather than in its twonorthern plants.In this connection he stated, "The Graber Company could haveelected to go to Kentucky or the south also-but we remained here to your benefit."He accused the Union of publicizing only the high wage rates and good workingconditions at Kirsch's two northern plants and of neglecting to tell the employees thewhole story-specifically about Kirsch doing its expansion of business in Kentuckywhere the wage rate was low.It is recognized, as pointed out by the Court of Appeals for the District of ColumbiaCircuit inInternational Union of Electrical, Radio and Machine Workers, AFL-CIO(NECO Electrical Products Corp.) v. N.L.R.B.,289 F. 2d 757, 762-763, "that aunion election campaign is usually not conducted in a drawing loom atmosphere" andthat "vigorous and even colored expressions and predictions by heated participantson both sides" are not proscribed. But, as the court further stated, the Act does notpermit threats, though they "be subtle or veiled." In my view, Respondent, both inits lettersreferred to above and in Graber's speech, went beyond the free-speechprotection afforded it under Section 8(c) of the Act and issued subtle and veiledthreats of adverse economic consequences and loss of a statutorily protected em-ployee right as the inevitable result of the employees' selection of the Union as theirbargaining representative.A careful reading of Graber's speech compels agreement with the General Counsel'scontention that the speech contains "veiled threats that if the employees selected theUnion as their bargaining representative, the harmony between Respondent andemployees antedating the advent of the Union would no longer exist and the employ-ees would take sides with the Union against the Employer in a never-ceasing conflictresulting in adverse economic consequences to the employees."Building on thattheme and the warning expressed in the opening paragraph of his speech, that theemployees' selection of the Union would "have a very substantial bearing on [theemployees']future job security,"Graber went on to warn the employees that althoughin the past steady work had never been a problem with Respondent,it could becomea problem as a result of the strikes and discord which would be caused by the Union.Graber also threatened that the Union couldcausethe employees to lose pay byreducing flexibility in the operation of the plant,causing employees to be sent homefor lack of work on their regular job rather than being transferred temporarily toother work as had been the practice in the plant; he stated that"under union orga-nization this cannot be done"-referring to Respondent'spresent right to assignemployees from one job or department to another.He threatened that as a result ofeconomic pressures from the Union,Respondent might cease to provide steadyemployment by producing unneeded inventories during slack periods as it was thendoing and might instead provide only seasonal employment based on the amount ofcustomers'orders on hand.He again threatened,as he did in the February 11 and15 letters,that the employees would lose their freedom to discuss complaints andgrievances with Respondent.He threatened loss of work or even complete loss ofjobs because of consistent restrictive practices by unions in opposing improved pro-ductivity.He implied that Respondent might grant an inevitable union demand forexcessive wages to the employees,which would then cause it to quit operating ormove to a more favorable location as other unionized companies,which he named,had done.For the reasons set forth above, it is concluded that the letters as well as Graber'sspeech considered in its entirety contained veiled threats that a selection by theemployees of the Union as their bargaining representative would inevitably haveadverse economic consequences,including lossof work andjobs, as well as a lossof the employees' statutorily protected right to present their own grievances to man-agement.The speech as well as the letters therefore tended to interfere with, restrain,and coerce employees in the exercise of their Section 7 rights and were violative ofSection 8(a) (1) of the Act. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDC. The discharges1.Lorraine GrellSo far as the record shows, union activities at Respondent's plant were dormantfollowing the Union's loss of an election in February 1963, until Grell in July 1964took steps to revive it.During that month she called the Union's business agent,obtained union authorization cards, and, with the assistance of several of the otheremployees, started signing up employees in the Union. In November she distributedunion buttons to her fellow employees and she and some of the others started wearingthem in the plant. In January 1965, as one of the union representatives, she attendeda conference between union and management representatives at the Board's officesto arrange for a representation election.She was one of the two union observersat the election on February 17.Respondent was aware of union activities at itsplant at least as early as October 2, 1964, when it addressed an antiunion letter toits employees. In view of Grell's prominence in initiating the union movement, whichincluded passing out union cards at the plant during the morning and afternoonbreaks, during lunch, and before and after work, I am convinced that Respondentknew of her prominence in the union movement prior to November 1964.Grell was employed by Respondent on June 15, 1960. She worked most of thetime in the roiling department under Crew Leader Mary Daniels and Foreman ElmerBarelmann, but was loaned at times, including during the last 6 months of heremployment, to the press department where she worked under Leadman Ben Rein-hardt and Plant Manager Robert Macak. She was, as Macak conceded, "a goodpress operator when she was operating the press, as she was in any case. She was agood machine operator and had knowledge of it."Nevertheless, she was discharged on June 2, 1965, allegedly because of: "Unsatis-factory work performance, excessive absenteeism and tardiness; general failure tocomply with company policies and procedures." This discharge was preceded by twowritten warning notices given her during the period of the Union's organizationalcampaign.The first warning, dated November 4, 1964, was for the alleged offense of:"Excessive talking; disturbing others by talking; and walking away from job totalkwith others."The second warning, dated November 13, 1964, was for thealleged offense of: "Excessive absenteeism-both from work and your work station."Although Respondent had no written rule or notice to employees about warningnotices, it has for years had in effect an unwritten rule that employees normally,after first being verbally warned, shall be given two written warning notices beforethey will be discharged on the occurrence of a third offense of the type which wouldnormally warrant a written warning. Employees learned of this warning system eitherby chance or if and when they received a first written warning. It was Respondent'spractice to issue one or more verbal warnings to employees before giving them awritten warning in order to give them an opportunity to correct any complaint againstthem.The foremen were under instructions to place written memorandums regardingthe verbal warnings in the employees' personnel file and they exercised their discre-tion as to whether they should do so. Foreman Barelmann, who issued the twowritten warning notices to Grell, had been requested 5 or 7 years ago to make writtenmemorandums of verbal warnings for employees' files but had failed to do so exceptupon one or two occasions. He made no such memorandums for Grell's file. Respond-ent did not operate under any incentive wage plan based on the amount of theemployees' production, and I am satisfied that it was not uncommon for the foremenor other management personnel from time to time to attempt to spur the employeesto greater production by criticizing them without meaning for the criticism to beconsidered a verbal warning.It is undisputed that Grell had never received any written warning prior toNovember 4, 1964.There is, moreover, no evidence that she received any verbalwarnings or criticism prior to the commencement of her union activities.AccordingtoGrell's credited testimony, on one occasion between July and November 1964,after she had commenced her union activities, Foreman Barelmann told her she wastaking too much time to make out her worksheet when, after correcting a mistakein her worksheet, she had started to make out a new one.2 She also testified that ona Grell's testimony above set forth Is the only evidence adduced about this Incident.Respondent, in its brief, refers to it as a concession by Grell that she was talked to about"killing time." GRABER MANUFACTURING COMPANY251another occasion when her rolling machine, at which she regularly worked,was notoperating,she went to the packing table to help out and that General Manager Macak,coming from behind her,reprimanded the group at the table,including herself, fornot working,although she had not yet had time to sit down and start working atthe table.Macak, apparently referring to the same incident-which he placed asoccurring several months before Grell's first warning-testified that Grell was stand-ing and talking to the other employees at the table and that all were listening to herrather than working until they saw him approach and that when he reprimanded allof them for not working,they explained,with Grell acting as their spokesman, thatthey had not realized they were not working.I need not resolve the inconsistenciesbetween Grell'sand Macak'sversions for, even accepting Macak's version, I amconvinced that this incident had nothing to do with Respondent's decisionlater toissue a written warning notice to Grell and eventually discharge her.Aside fromthe vague and general testimony of Foreman Barelmann and GeneralManager Macak that prior to her first written warning notice on November 4, Grellreceived several verbal warnings about excessive talking and disturbing others bytalking-testimony to which I give no weight-there is specific evidence as to onlyone such incident.This, according to personal notes kept by Grell and recorded byher on the day of the event recorded, occurred on November 4, and was apparentlywhat precipitated the written warning on that date.3On that day,according toGrell's credited testimony,she was summoned to General ManagerMacak's office.He told her that she had worked only 15 minutes out of 21/2 hours and that she wastalking to the material handler rather than working. She replied that she had a badcold and would not have reported for work at all that day except for the fact thatVice President Gordon Knoebel,in a speech to the employees,had admonished themagainst absenteeism and requested them to come to work even if they felt sick. Shealso reminded Macak that on another occasion he had bawled her out for somethingshe had not even done-referring to the incident above described when he hadadmonished her along with other girls at the packing table for not working, althoughshe had just arrived at the table and had not even had a chance to sit down. Theconference on November 4 ended with Macak telling Grell, "Well, ...we have tobawl out the good ones as well as the bad ones so they go back and tell the bad ones."WhenForeman Barelmann gave her the written warning notice that day, she toldhim she had not been talking any more than during the previous years of her employ-ment or more than any other employees,and that she had not walked away fiom hermachine except when it was necessary to get parts or supplies.Barelmann repliedthat she would have to talk less.Grell received no verbal warning of any kind between her first written warning onNovember 4 and her second written warning on November 13. The thrust of thesecond warning was directed at her absentee record and stated that she had beenabsent a total of 101/4 days in 1964 and tardy 22 times, and that this was far inexcess of the amount which could be tolerated.Since she had never been told thatRespondent objected to the amount of her absences and tardiness,it is no wonderthat she reacted to this notice by accusing her foreman of giving her the two warningnotices because she had been working for the Union.I have no doubt,as Personnel Director Winter testified,that absenteeism was amajor problem at the plant, that on some days as much as 20 percent of the workforce would be absent, and that in an attempt to curtail the number of absences, hereviewed the absentee records of employees and on May 7, 1965, issued written90-day probationarynotices tofive of the worst offenders, warning them that if theyhad another absence within 90 days without good cause they might be terminated.All of these five had worse absentee records than Grell4 and their records werereviewed as part of a general plan to reduce the number of absences,particularly3 Grell was somewhat confused as to dates and in her statement to a Board representa-tive placed this incident as occurring in December,but on the witness stand she statedthat the dates shown in her personal notes were accurate because she always wrote anddated her notes on the dates of the events recorded4As Winter conceded and as Respondent's records show,stillother employees withworse absentee records than Grell received no written warnings. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDunexcused absences.5Winter testified that he reviewed these absentee records withthe foremen who then got in touch with those having poor records, discussed thematter with such employees, and issued the necessary verbal warnings.No suchprocedure was followed, however, before issuing the November 13 written warningto Grell.In December Gre1l was loaned to the press punch department.Macak testifiedthat on one occasion thereafter the leadman, Reinhardt, reported to him that tworegular press department employees had objected to Grell's "jabbering" and thatMacak had instructed Reinhardt to tell Grell "to shut her mouth and get down towork."Leadman Reinhardt did not testify, however, and there is no evidence inthe record that Reinhardt in fact spoke to Grell about the alleged complaint or, indeed,that any employees had in fact complained about Grell. I credit Grell's testimonythat subsequent to the November 4 and 13 warnings she received no verbal warningabout any of the matters covered in those written warnings.6As already noted, Grell's discharge notice of June 2, 1965, stated that she wasbeing terminated because of: "Unsatisfactory work performance, excessive absentee-ism and tardiness; general failure to comply with company policies and procedures."It is not clear from this notice just what specific misfeasances or deficiencies Respond-ent was relying on in effecting Grell's discharge.Grell's absentee and tardy record-the only specific complaint mentioned-had improved over her 1964 record. Shewas tardy only five times and absent 81/4 days, all excused.According to PersonnelDirector Winter, management will put up with a large number of absences for goodcause-as where an employee with a sick child is absent 3 or 4 days a month years Personnel Director Winter, the only management representative who testified about thematter, gave a rather confused explanation of what is meant by unexcused absences.When asked why tthose employees who had more absences than the five did not get warn-ing notices, he replied: "Because some of their absences may have been excused and beenfor a legitimate reason "He then defined an excused absence as "one in which proof ispresented for the reason of the person being absent," such as a doctor's statement, nbusiness or doctor's appointment statement, or a court proceeding statement.He atfirst testified that if an employee called in and reported that be was sick, the absencewould not be marked as excused but then qualified this statement by explaining that,depending on the prior absentee record of the employee, Respondent might "overlook" thefirst few times an employee called in alleging illness and mark the absences as excused,without requiring documentary proof.He further testified that prior to his employmentas personnel-director in February 1965 and many times since then,employee absenceshave been excused solely on the basis of a telephone call;the employee would not knowwhen calling in whether the absence would be marked excused or unexcused, but he"would be notified later on."Later, however, Winter testified: "Well, at the present timeMiss Christofferson[his secretary]pretty much decides whether it's to be excused or-atthe present time all phone calls that we take are pretty much excused"Thereupon, inresponse to leading questions by Respondent's counsel,he explained that prior to hisemployment,those absences recorded as unexcused were those instances in which the em-ployee did not call in and that whenever he did call in, his absence was recorded in theexcused column.The absentee record forms used by Respondent consist of sheets containing a box foreach day of each month of the year, in which each absence is recorded as being for sick-ness(S), as excused(E) or as unexcused(U).The form has six columns under "Totals."The first of these columns has no subheading and in it is sometimes listed the reason forexcused absences.The other columns have the following subtitles: "Sick," "Exc ,""Unexc.," "Total Absent," and "Total Tardy."An examination of the numerous recordsintroduced discloses no instance in which an absence initially recorded as being for sick-ness or as being excused was subsequently recorded as unexcused.On the basis of theserecords, the credited testimony of Grell and Quale-whose discharge is treatedinfra-that they were never absent without calling the personnel department on the days theywere absent,and Winter's explanations considered as a whole,I find that an absence wasmarked as unexcused not only when the absent employee did not call in or give any reasonfor his absence but also when the employee called in but the reason given for the absencewas not considered by Christofferson as being for good cause.9Grell testified that on May 18, 1965, when she hurt her finger in the punch press andwas taken to a doctor, Personnel Director Winter told her not to miss too much time be-cause of the injury.Respondent does not contend that this constituted a verbal warning. GRABERMANUFACTURING COMPANY253after year in order to care for the child.Accordingly, Grell's 8i days of excusedabsences in 1965 could hardly have been considered a serious offense.7Personnel Director Winter and General Manager Macak testified that other factorsconsidered in deciding to discharge Grell were the fact that she continued to do anexcessive amount of talking and that she had been going to the ladies' room anexcessive number of times over a period of about 2 months. The latter complaintwas called to Grell's attention only at the time she was being discharged.Macaktestified that he watched her going to the restroom several times a day, about a halfhour before each regular break, over a period of about 2 weeks and that some ofthe people joked about the regularity with which she went.Yet he did not mentionthe matter to her prior to her discharge.Respondent had no rule against employeesgoing to restrooms other than during their regular breaks. I am convinced that ifRespondent had any serious objection to the number of times Greil was going, itwould have called this matter to her attention for correction.I am also convinced from the entire record that Grell's talking during workingtime was not a real factor in Respondent's decision to discharge her.Grell had beenin Respondent's employ about 5 years at the time of her discharge and Respondenthad never complained to her about excessive talking prior to the commencement ofher union activities.Respondent had no rule against employees talking while theyworked and concededly did not object to their talking unless it mteifered with produc-tion.I find, as Grell testified, that after the advent of the organizational activitiesshe did no more talking than most of her fellow employees and no more talkingthan she had done during the previous years of her employment. I am also con-vinced and find that such talking had no substantial effect upon her own productionor the production of others.There is not the slightest doubt in my mind but that Respondent, in giving Grell-a concededly good machine operator-the written warnings on November 4 and 13,1964, under the circumstances related above, was seeking to build a record againsther, and that those warnings as well as her ultimate discharge on June 2, 1965, weremotivated by a desire to rid the plant of one of the most active, if not the mostactive, union adherents.It is accordingly found that Grell's discharge was in viola-tion of Section 8(a) (3) and (1) of the Act.2.Patricia Francois QualeQuale wasnot one ofthe initiators of the union movement but in November 1964,at Grell's invitation, she agreed to serve on the Union's organizing committee.There-after, beginninginNovember, she started wearing a union button at the plant anddistributedunionbuttons to other employees.8During her lunch and other breakperiods and before and after work, she also talked to other employeesin anattemptto interest them in the Union. It is a fairinferenceand I find that at least from thetime in November when she startedwearingher union button, Respondent was awarethat she was an active union supporter.She was employed by Respondent on June 20, 1962, and worked on the rollingmachine at a table with two other girls under the supervision of Crew Leader MaryDaniels and Foreman Barelmann.During the second year of her employment, on July 8, 1963, she had received awritten notice for claiming a full 40 hours of work credit on her timecard during aweek when she had punched in 28 minutes late one morning. On January 26, 1965,after she had started wearing her union button, she received another written warningnotice allegedly for "Excessive talking."On May 21, 1965, she received a "termina-tion of employment" notice, which assigned as the reason for her discharge: "Exces-sive absenteeism and past record under Company disciplinary procedure."Shortly before giving Quale the written warning about excessive talking, her fore-man, Barelmann, had told her that she was talking too much and that she wouldhave to do her work better and stop talking so much. On occasions Quale woulddiscuss the Union with Zitka and Sturdevant, the other two girls on her packing line.Both Quale and Zitka woreunionbuttons while working.Both were given written7Winter also testified that if it is discovered that absences, though marked excused onthe records, should not have been excused-as where an employee reports that she is sickbut is subsequently seen out shopping-an excessive number of such absences would prompta warning notice.He stated, however, that Respondent was not contending that any ofGrell's absences or the absences of Patricia Francois Quale were improperly excused.8 The finding that she started wearing her union button at the plant in November isbased upon Quale's credited testimony.Grell's testimony about the date appears con-fused and less reliable. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarning notices for excessive talking on the same day, January 26; the third girl onthe line, who was also talking, had not previously been verbally warned and she wasgiven a verbal warning on that occasion.Following the January 26 written warning, in March Quale was verbally warnedby her foreman about excessive talking and was summoned to General ManagerMacak's office.Macak told her that Foreman Barelmann had reported that she wasstill not doing satisfactory work and was still talking too much.When Quale repliedthat she felt that she had not been talking any more than the other girls, he poundedhis desk with his fist and told her that what the other girls did was no concern ofhers.He told her that if she were unwilling to do her work and stop talking sheshould not come in the next day, and that if she did come in he would assume thatshe was willing to do her job and stop talking so much. She returned to work onthe next day.Foreman Barelmann testified that following this verbal warning, Qualewas better for a while, then lapsed back into her old routine of talking too much andinterfering with production and he reported this fact to General Manager Macak.aAccording to Macak, when Barelmann made the latter report to him, he consultedPersonnel Director Winter about discharging Quale.Together they reviewed herrecord, including her absence and tardiness record.He testified that although herabsence and tardiness record had improved, she had had a bad record and on thebasis of the "overall picture," it was decided to terminate her.Her absence record,Personnel DirectorWinter testified, was only a "minor" factor in the decision todischarge Quale.It is undisputed that Quale had never been told either verbally or in writing thatshe was absent too much. She had always either made arrangements in advance forplanned absences or called the personnel office on the day when she needed to beabsent.Theperson answeringthe telephone would thank her for calling and shewould never know whether her absence was excused or unexcused. This determina-tion. as previously noted, was made by Elaine Christofferson, the secretary to thepersonnel director.Quale in 1964 had a total of 10 days of absences, 5 of whichwere maiked on Respondent's records as unexcused. In 1965, up to her dischargeon May 21, she had a total of 61/4 days of absences, 41/4 of which were unexcused.Numerous other employees both in 1964 and 1965 had more total absences thanQuale and some of those with more unexcused absences than she had in 1964 or in1965 through May received no written warning slips.'0As already noted, Respondent has no rule against its employees talking.Thenature of Quale's work was such that talking did not necessarily interfere with herown production or that of other employees. Foreman Barelmann conceded that it9 As explained by Quale, each employee on her line recorded on her timesheet the amountof work she produced each day.But since the girl on the second station could not do herwork until the girl on the first station completed hers and the girl on the third stationcould not do her work until the one on the second station completed hers, all three girlson her line produced the same amount.Moreover,as General Manager Macak testified,the rods on that line,which are put into polybags,labeled, and boxed,come in an infinitevariety of lengths and designs, making it difficult to compare one day's production withanother ; no production standards have been set ; "It's a judgment factor on the part ofthe foreman" whether an employee's production is satisfactory.10 See, e.g., the records of:Weinke, 51/4 of whose 21 days of absences in 1964 since herhire on February 26, 1964, were unexcused(General Counsel's Exhibit 20) ;Bakken, 9 ofwhose 11 days of absences in 1965 through May were unexcused(General Counsel's Ex-hibit 26) ;Bender, 71/2 of whose 81/2 days of absences in 1965 through May were unexcused(General Counsel's Exhibit 29-a) ; Niederloafer,5% of whose71f days ofabsences in1965 through May were unexcused (General Counsel's Exhibit 32) ; Maur, 51/2 of whose16 days of absences in 1964 were unexcused(General Counsel's Exhibit 34) ; Roberts,41/ of whose 7 days of absences in 1965 through May were unexcused(General Counsel'sExhibit 35-a) ; Goodman,5% of whose 17 days of absences in 1964 were unexcused (Gen-eral Counsel'sExhibit 47-b) ; Lebal,all of whose 101/4 days of absences in 1965 throughMay were unexcused(General Counsel's Exhibit 51) ;Perry, all of whose 6% days ofabsences in 1965 through May were unexcused(General Counsel's Exhibit 52) ; Bergholtz,5 of whose 121/2 days of absences in 1964 since being hired on May 13, 1964,were un-excused(General Counsel'sExhibit 59) ; Smith, all of whose 8 days of absences in 1965through May were unexcused(General Counsel's Exhibit 61) ;Hodgson, 5 of whose 7 daysof absences in 1965 through May were unexcused (General Counsel's Exhibit 68) ; Riezer,41/2of whose 61/ days of absences in 1965 through May were unexcused(General Coun-sel'sExhibit 69) ; Gay, 6 of whose 8 days of absences in 1965 through May were un-excused(General Counsel'sExhibit 72) ; and Ulrud,5 of whose 6 days of absences in1965 through May were unexcused(General Counsel's Exhibit 77). GRABER MANUFACTURING COMPANY255was very common for the women doing Quale's type of work to talk with eachother while working and that their work did not require their constant visual attention.It is obvious from an examination of warning slips given to other employees allegedlyfor excessive talking that it was not the talking for which they were being repri-manded but the failure to perform their duties or their interference with the workof other employees.Thus, employee Ashmore received a written warning for`.standing and talking to other employees too long when [he] should be looking forparts" (Respondent's Exhibit 1-a); employee Mealey received a warning because he`.continuallywastes time by talking and working at a slow rate" and causing "aslowdown of jobs being performed by people other than himself" (Respondent'sExhibit 1-b); employee Lang received a warning because "girls complain that theyhave to get parts themselves."and "you stand around talking to the girls toomuch" (Respondent's Exhibit 1-c); employee Baby received a warning because of"too much talking and distracting other workers" and because she "walked off thejob" (Respondent's Exhibit 1-d); and employee Niebuhr received a warning for"too much talking to others and not staying on job as material handler" (Respondent'sExhibit 1-i).However, the warning notices given Quale and Zitka on January 26,during the period when both were wearing union buttons, mentioned only "excessivetalking" and did not indicate that their talking was interfering with production.In an apparent attempt to show that the discharge of Quale, principally for excessivetalking,was nothing unusual at Respondent's plant, Respondent asserts in its briefthat an employee, Charles Hilgendorf, who had been hired on July 29, 1963, wasdischarged on October 22, 1964, after having received a final warning for excessivetalking on June 26, 1964.An examination of the June 26 final warning notice(Respondent's Exhibit 1-g), however, shows that the basis for the warning was:"In light of the many verbal warnings given to you by your foreman, be advised thatthiswritten warning to correct your work habits is a final one.Any deviation suchas loafing, early quits, extended breaks, poor housekeeping, etc. or operating a motorvehicle on or around Graber Company property in a reckless manner will receiveprompt & severe disciplinary action."The first written warning issued on April 28,1964 (Respondent's Exhibit 1-f), was for the alleged reason: "Leaving his workstation ahead of time, after being repeatedly warned not to do so."Accordingly,there is nothing in the record which would indicate that Hilgendorf's discharge,allegedly for "non-compliance with order" was in any way connected with excessivetalking.Respondent also points out that its records show two other employees,Kusrow and Clark, were discharged for excessive talking without even receiving writ-ten warnings; but these were new employees terminated during their 90-day proba-tionary period.Quale, on the other hand, had been employed by Respondent for approximately3 years prior to her discharge and she had received no complaints about her talkingbeing excessive or about it interfering with production prior to the advent of theunion campaign and her open participation therein, beginning in November 1964.It is manifest from the record as a whole that Respondent became dissatisfied withQuale, as it did with Grell, only after learning of her support of and activities inbehalf of the Union.Respondent's conduct in 1964 and 1965 is reminiscent of itsconduct in 1963 when, following the loss by the Union of an election, it furnishedits then personnel director, Diederich, with a list of names of employees it wished toget rid of either because of their suspected union activities or for other reasons, andinstructed him to find reasons to justify their terminations. I am satisfied and findthat Respondent in 1964 and 1965 had Quale as well as Grell carefully watched inorder to find some ostensibly good reason for terminating them, that the January 26,1965, written warning given to Quale allegedly for excessive talking, like the writtenwarning notices given to Grell, was for the purpose of building a record againsther, and that such notice as well as her discharge on May 21 was motivated byRespondent's desire to rid the plant of another active union supporter. I thereforefind that Respondent's discharge of Quale was in violation of Section 8(a) (3) and(1) of the Act.N. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor prac-tices,my Recommended Order will require that Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent discriminatorily discharged Lorraine Grell andPatricia Francois Quale in violation of Section 8(a)(3) and (1) of the Act, myRecommended Order will require that Respondent offer to each of these employees 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediate and full reinstatement to her former or substantially equivalent position,without prejudice to her seniority and other rights and privileges, and that Respond-ent make each of them whole for any loss of earnings she may have suffered byreason of the discrimination against her, by paying her a sum of money equivalentto the amount she normally would have earned as wages from the date of the dis-crimination against her to the date of the offer of reinstatement, less her net earningsduring such period.The backpay is to be computed on a quarterly basis in themanner prescribed by the Board in F.W. Woolworth Company,90 NLRB 289, withinterest thereon at 6 percent per annum as ascertained by the formula adopted inIsis Plumbing & Pleating Co.,138 NLRB 716.Since it has also been found that the written warning notices issued to Grell onNovember 4 and 13, 1964, as well as the written warning notice issued to Quale onJanuary 26, 1965, were discriminatorily motivated, my Recommended Order willrequire that Respondent expunge these notices from the personnel files of Grell andQuale so that such written warnings will not be a blot on their employment recordin the future.In my opinion, Respondent's discharge of Grell and Quale and its threats of adverseeconomic consequences and loss by employees of their right to talk with managementabout their grievances in the event the employees should select the Union as theirbargaining representative demonstrate a callous flouting of statutory proscriptionswhich "go to the very heart of the Act," as that phrase isused inN.L.P. B. v. EntwistleMfg. Co.,120 F. 2d 532 (C.A. 4).My Recommended Order will therefore requireRespondent to cease and desist from infringing in any manner on the rights guar-anteed employees by Section 7 of the Act.CONCLUSIONS OF LAW1.By threatening its employees with adverse economic consequences, includingloss of work or jobs, and with loss of their right to talk with management abouttheir grievances if they selected the Union as their bargaining representative, Respond-ent has interfered with, restrained, and coerced them in the exercise of their Section 7rights, in violation of Section 8 (a) (1) of the Act.2.By discharging employees Grell and Quale because of their support of andactivities in behalf of the Union, Respondent has violated Section 8(a)(3) and (1)of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record, and pursuant to Section 10(c) of the Act, I recommend that theRespondent, Graber Manufacturing Company, Inc., its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Lodge No. 1406, International Association ofMachinists, AFL-CIO, or any other labor organization, by discharging or otherwisediscriminating in regard to the hire or tenure of employment of any employee.(b)Threatening its employees with adverse economic consequences, includingloss of work or jobs, and with loss of their right to talk with management abouttheir grievances in the event they should select the Union as their bargainingrepresentative.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights guaranteed in Section 7 of the Act, except to the extentthat those rights may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer to Lorraine Grell and Patricia Francois Quale immediate and full rein-statement to their former or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges previously enjoyed by them, and makeeach of them whole for any loss of pay she may have suffered by reason of thediscrimination against her, in the manner set forth in the section of this Decisionentitled "The Remedy."(b)Expunge from the personnel files of Lorraine Grell and Patricia FrancoisQuale the written warning notices issued to them in 1964 or 1965. GRABER MANUFACTURING COMPANY257(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due them.(d) Post at its plant in Middleton, Wisconsin, copies of the attached notice marked"Appendix." IICopies of said notice, to be furnished by the Regional Director forRegion 13, shall, after being duly signed by Respondent, be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, where notices to employees are customarily posted.Respondent shalltake reasonable steps to insure that such notices aie not altered, defaced, or coveredby any other material.(e)Notify said Regional Director, in writing, within 20 days from the receipt ofthis Decision, what steps Respondent has taken to comply herewith 12"In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order""In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL offer to Lorraine Grell and Patricia Francois Quale immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, and make each wholefor any loss of pay she may have suffered by reason of the discriminationagainsther.WE WILL expunge from the personnel files of Lorraine Grell and PatriciaFrancois Quale the written warning notices issued to them in 1964 or 1965.WE WILL NOT discourage membershipin oractivities on behalf of Lodge No.1406,InternationalAssociation of Machinists, AFL-CIO, or any other labororganization, by discharging employees or otherwise discriminating in regard tohire or tenure of employment or any term or condition of employment of any ofour employees.WE WILL NOT threaten our employees with adverse economic consequences,including loss of work or jobs, or with loss of their right to talk with managementabout their grievances in the event they should select the Union as their bargain-ing representative.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed in Section 7 of the Act, except to theextent that those rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized in Section8(a)(3) of the Act.GRABER MANUFACTURING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Room 230,Commerce Building, 744 North Fourth Street, Milwaukee, Wisconsin, Telephone No.272-8600, Extension 3866.221-731-67-vol. 158-18